[neostemlogohires.jpg]

Exhibit 10.57


November 13, 2012


Ms. Catherine M. Vaczy
140 East 28th Street
#llC
New York, NY 10021


Dear Catherine:


We are pleased to enter into this extension (the "Extension") of your employment
agreement dated as of January 26, 2007 (the "2007 Agreement"), as thereafter
amended by amendments on January 9, 2008, August 29, 2008, reinstated and
extended on July 8, 2009, extended on July 7, 2010 and extended on January 6,
2012 (the 2007 Agreement as so amended and extended, the "Original Agreement")
with respect to your service to the Company as its Vice President and General
Counsel. This Extension shall become effective (the "Effective Date") on January
1, 2013 and shall modify the Original Agreement with respect to those different
and additional terms as set forth below.


1.
Your Base Salary shall remain unchanged.



2.
You shall be eligible for annual cash and equity bonuses as determined by the
Compensation Committee in its sole discretion.



3.
The "Term" as extended shall begin as of the Effective Date and continue through
July 8, 2013, the one year anniversary of your last Base Salary increase.



4.
During the Term, the Company will continue to pay annual membership and dues for
a club in New York of your choice that can be used for business entertainment,
meetings, etc. in an amount not to exceed $5,000.



5.
Upon termination or expiration of this Extension, the Company shall pay
severance equal to three months of your compensation, including your insurance,
contingent on the Company receiving a release as contemplated by the Original
Agreement.



Terms not otherwise defined herein shall have the meaning ascribed to them in
the Original Agreement. Except as set forth herein the terms of the Original
Agreement shall remain unchanged.


Very Truly Yours,
 
NeoStem, Inc.
By:
/s/ Robin L. Smith
Name:
Robin L. Smith
Title:
CEO

ACKNOWLEDGED AND AGREED:
/s/ Catherine M. Vaczy
Catherine M. Vaczy

